Citation Nr: 1751400	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  12-02 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether the reduction in disability rating from 100 percent to 60 percent for prostate cancer residuals was proper.  

2.  Whether the discontinuance of special monthly compensation (SMC) based on housebound status as of March 1, 2010, was proper.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Gelber, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to March 1968.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran requested a Board hearing in his Form 9 substantive appeal; however, he withdrew his request in correspondence received by VA in April 2014.  

This case was previously before the Board in January 2015, at which time it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directives is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to a higher rating for prostate cancer residuals (to include urinary and bowel incontinence) has been raised by the record in a statement by the Veteran received by VA in September 2009, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  The AOJ sent a proposal for the rating reduction, allowed more than 60 days for the Veteran to submit additional evidence, and issued the reduction.

2.  The competent and probative evidence shows the Veteran no longer has malignant prostate cancer and is no longer undergoing treatment.  

3.  The competent and probative evidence is at least in equipoise as to whether the Veteran is precluded from maintaining gainful employment due solely to his service-connected bowel incontinence, and the Veteran's other service-connected disabilities are independently rated at 60 percent or more.  


CONCLUSIONS OF LAW

1.  The reduction of the Veteran's disability rating for prostate cancer residuals was proper.  38 U.S.C. § 1155, 5107(b) (2012); 38 C.F.R. §§ 3.105(e), 3.344, 4.115b, Diagnostic Code (DC) 7528 (2017).  

2.  The discontinuance of SMC based on housebound status as of March 1, 2010, was improper.  38 U.S.C. §§ 1114, 5107 (2012); 38 C.F.R. §§ 3.105(e), 3.350 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has a duty to notify and assist claimants in substantiating a claim for benefits.  The regulations provide for specific notice requirements in instances where a reduction in disability rating is considered.  While prostate cancer is not a typical reduction, 38 C.F.R. § 4.115b, Diagnostic Code 7528 directs that such claims are subject to the provisions of 38 C.F.R. § 3.105(e), which applies to reduction claims.  When a rating reduction is considered and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction must be prepared and mailed to the Veteran's latest address of record.  This proposed rating should set forth all of the material facts and reasons for the proposed reduction.  The Veteran must be given 60 days to present additional evidence showing that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).  

As the issue of whether discontinuance of SMC based on housebound status is resolved fully in the Veteran's favor herein, any deficiency as to VA's duties to notify and assist would be harmless error and will not be discussed.  

Here, the AOJ issued a rating reduction proposal in August 2009, which set forth the material facts and reasons for the reduction.  The Veteran was given more than 
60 days to respond and present additional evidence.  A December 2009 rating decision enacting the reduction considered any additional evidence received.  Therefore, the notice requirements for the reduction of the prostate cancer residuals rating were satisfied.  See 38 C.F.R. § 3.105(e).  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  All available, identified medical records have been associated with the virtual file and considered.  The Veteran was afforded relevant VA examinations in August 2009 and May 2010.  

In light of the foregoing, the Board will proceed to the merits of the appeal.

II.  Rating Reduction  

Disability ratings are determined by applying the criteria set forth in the 
VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

In any rating-reduction case, VA must determine (1) whether the evidence reflects an actual change in the disability based upon review of the entire recorded history of the condition; (2) whether the examination reports reflecting such change are based upon thorough examinations; and (3) whether any improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Murphy v. Shinseki, 26 Vet. App. 510, 516-17 (2014) (citing Brown v. Brown, 5 Vet. App. 413, 421 (1993); 38 C.F.R. §§ 4.1, 4.2, 4.10).  

In a January 2008 rating decision, the Veteran was granted service connection for prostate cancer residuals with a temporary 100 percent disability rating based on Diagnostic Code 7528, effective November 14, 2007.  The reduction to 60 percent was effective March 1, 2010, per the December 2009 rating decision.  
As such, this disability rating was in effect for less than five years.  

The Board has considered whether the claim at issue would be most appropriately characterized as a formal reduction issue under the substantive provisions of 38 C.F.R. §§ 3.343 and 3.344.  However, the Board does not find that these provisions are applicable in the present case. This is because the provisions of 38 C.F.R. § 4.115b, Diagnostic Code 7528 contain a temporal element for continuance of a 100 percent rating for prostate cancer residuals.  Therefore, the AOJ's action was not a "rating reduction," as that term is commonly understood.  See Rossiello v. Principi, 3 Vet. App. 430, 432-33 (1992) (finding that a 
100 percent rating for mesothelioma ceased to exist by operation of law because the applicable Diagnostic Code [6819] involved contained a temporal element for that 100 percent rating).  In the present case, Diagnostic Code 7528 for malignant neoplasms of the genitourinary system contains a temporal element that has been met.  Consequently, the provisions of 38 C.F.R. §§ 3.343 and 3.344, with respect to rating reductions and terminations of 100 percent ratings, are not applicable in this case.

Diagnostic Code 7528 provides for a 100 percent rating following therapy for malignant neoplasms of the genitourinary system with a mandatory 
VA examination at the expiration of six months.  Afterward, if there has been no local reoccurrence or metastasis, residuals are to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, DC 7528, Note.  

Based on a review of the record, the Board finds that reduction from the temporary 100 percent disability rating for prostate cancer residuals was proper.  The evidence shows the Veteran was diagnosed with prostate cancer in November 2007 and underwent radiation therapy from January 2008 to March 2008.  08/11/2009 VBMS, Medical-Government, p. 61.  At the time of an August 2009 VA examination, the Veteran's cancer had resolved and he was not undergoing any radiation or other treatment.  08/06/2009 VBMS, VA Exam.  The competent and probative evidence preponderates in favor of finding no recurrence of prostate cancer during the period on appeal.  See id.; 03/18/2015 VBMS, Medical Government, pp. 3, 45, 144, 173, 207, 243, 288, 314 (annual examinations finding no evidence of recurrent disease).  The reduction in rating for prostate cancer took effect more than six months after the end of the Veteran's radiation therapy.  
In accordance with Diagnostic Code 7528, the Veteran no longer had malignant neoplasms or treatment related to prostate cancer.  Therefore, he had actual improvement in his condition-i.e., no cancer-and the reduction from 100 percent, effective March 1, 2010, was proper.  See 38 C.F.R. § 4.115b, DC 7528.  

Diagnostic Code 7528 directs that residuals of such malignant neoplasms should be rated as renal or voiding dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, DC 7528.  There is no evidence that the Veteran's prostate cancer caused renal dysfunction.  See 08/06/2009 VBMS, VA Exam (indicating no history of renal dysfunction or renal failure).  The Veteran has been assigned a 60 percent rating based on requiring the wearing of absorbent materials which must be changed more than four times per day.  A 60 percent rating is the maximum schedular rating available for voiding dysfunction.  38 C.F.R. § 4.115a.  Accordingly, the Board finds that the weight of the competent and probative evidence preponderates in favor of finding that the reduction in disability rating from 100 to 60 percent for prostate cancer residuals was proper.  

In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  


III.  Discontinuance of SMC 

The Veteran contends that the discontinuance of SMC based on housebound status effective March 1, 2010, was improper.  

"SMC is available when, 'as the result of service-connected disability,' a veteran suffers additional hardships above and beyond those contemplated by VA's schedule for rating disabilities."  Breniser v. Shinseki, 25 Vet. App. 64, 68 (2011) (citing 38 U.S.C. §1114(k)-(s)).  Section 1114(l) provides five distinct ways for a veteran, "as the result of service-connected disability," to qualify for this rate of SMC:  (1) anatomical loss or loss of use of both feet; (2) anatomical loss or loss of use of one hand and one foot; (3) blindness in both eyes with 5/200 visual acuity or less; (4) being permanently bedridden; or (5) having "such significant disabilities as to be in need of regular aid and attendance."  38 U.S.C. § 1114(l).

Under 38 U.S.C. § 1114(s), SMC is payable at the housebound rate if the Veteran has a single service-connected disability rated as 100 percent and either of the following are met:  (1) there is additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or (2) he or she is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).  The requirement of "permanently housebound" will be considered to have been met when the veteran is substantially confined to his or her house (ward or clinical areas, if institutionalized) or immediate premises due to a service-connected disability or disabilities which it is reasonably certain will remain throughout his or her lifetime.  Id.  

In Bradley v. Peake, the United States Court of Appeals for Veterans Claims (Court) held that if the evidence supports a finding of total disability based on individual unemployability (TDIU) based solely upon a single service-connected disability, then such TDIU rating may serve as the factual predicate for an award of SMC pursuant to 38 U.S.C. § 1114(s).  22 Vet. App. 280, 293 (2008).  

The Board finds that the weight of the competent and probative evidence is at least in equipoise as to whether TDIU may be based solely on the Veteran's service-connected bowel incontinence.  

A July 2010 rating decision granted TDIU effective March 1, 2010, based, at least partially, on the Veteran's service-connected prostate cancer residuals, to include bowel incontinence.  The July 2010 rating decision relied on a June 2010 addendum to a May 2010 VA examination, in which the examiner opined that the Veteran's residuals of prostate cancer with urinary and bowel incontinence would individually or cumulatively preclude the Veteran from functioning in any physically demanding employment at any level and predominantly sedentary employment due to the social embarrassment accompanying urinary and bowel incontinence.  06/08/2010 VBMS, Medical-Government, p. 1.  It is notable that the examiner found that the Veteran was not precluded from performing sedentary employment based on his other service-connected disabilities.  Id. at 24.  

The evidence demonstrates that the Veteran experiences frequent bowel incontinence, preventing him from leaving home or being away from a restroom for any extended period of time.  Accordingly, the Board finds that the weight of the competent and probative evidence is at least in equipoise as to whether the Veteran is precluded from maintaining gainful employment based solely on his service-connected bowel incontinence.  

Here, the Veteran is service-connected for residuals of prostate cancer (60 percent), bowel incontinence (30 percent), anxiety disorder (30 percent), residuals of a right scapular fracture (20 percent), lumbar spine arthritis (20 percent), coronary artery disease (10 percent), bilateral pneumothorax (10 percent), lumbar radiculopathy of the lower left extremity (10 percent), and erectile dysfunction (noncompensable).  As the Board finds herein that TDIU may be solely predicated upon his service-connected bowel incontinence, and the additional service-connected disabilities are independently ratable at 60 percent or more, the criteria for SMC based on housebound status have been met.  See 38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).  


ORDER

Restoration of the 100 percent rating for prostate cancer residuals is denied.

SMC based on housebound status is restored effective March 1, 2010.  




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


